Felton, C. J.,
dissenting. I think the evidence demanded a finding that the cause of the cable’s burning in two was a defect at the end of the cable, which was covered with insulation at the time of the collision, and that it was a defect which was not discoverable by the defendants by the exercise of ordinary care. The evidence also demanded the finding that the defect in the center of the cable, where the insulation and a few wires were worn, did not contribute in any way to the burning in two of the cable at a point near its end.
The only evidence as to the cause and effect of the cable’s burning or breaking in two was the evidence of W. R. Ramy. Assuming that on direct examination Mr. Ramy testified to facts which may have authorized the jury to infer that the patent defect of the cable’s being frayed in the middle caused the cable’s burning or breaking in two, on cross-examination Mr. Ramy’s testimony completely contradicted such facts and clearly showed that the frayed place on the cable had no connection with the' cable’s burning or breaking in two, showed that the cable was insulated at the point where it burned or broke in two, and showed that the only way the defect which.caused the burning or breaking of the cable could have been discovered was to remove the insulation from the cable at that point. See, in this connection, Evans v. Josephine Mills, 119 Ga. 448 (2) (46 S. E. 674); Evans & Pennington v. Scofield’s Sons Co., 120 Ga. 961 (48 S. E. 358). To make such an inspection would have rendered the cable useless because no insulated electric cable would be of practical use after the insulation had been removed. Under the facts of this case, the defendant Strong was charged only with the exercise of ordinary care, and the duty to exercise ordinary care would not require such an inspection as would have revealed the latent defect which caused the cable to burn or break in two. The cable’s burning or breaking in two falls into the legal catagory of "accident.” Stansfield v. Gardner, 56 Ga. App. 634, 645 *738(193 S. E. 375); Richter v. Atlantic Co., 65 Ga. App. 605, 608 (4) (16 S. E. 2d 259). Where the damage sued for resulted from an accident, there can be no recovery from the defendant. Seaboard & Roanoke R. Co. v. Spencer, 111 Ga. 868 (36 S. E. 921); Glanton v. City of Rome, 13 Ga. App. 452 (79 S. E. 225).